Citation Nr: 0601746	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-32 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for hepatitis, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel






INTRODUCTION

The veteran had active military service from July 1954 to 
June 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


REMAND

A review of the claims file reflects that following the most 
recent RO consideration of his claim on appeal in August 
2003, the veteran submitted a statement from John P. 
Mullally, M.D., dated in March 2004.  Dr. Mullally, in 
particular, noted that the veteran suffered from acute 
hepatitis B and hepatitis C as well as chronic hemolytic 
anemia, and that these disorders were responsible for the 
veteran's chronic fatigue and extreme weakness throughout his 
body, resulting in permanent disability.  The RO, while 
considering Dr. Mullally's statement with regard to the 
veteran's claim for service connection for anemia, has not 
otherwise considered the statement in relation to the 
veteran's claim for an increased rating for hepatitis.  Here, 
due process considerations compel the conclusion that the RO 
must consider the veteran's claim on appeal in light of the 
March 2004 statement from Dr. Mullally, and for issuance of 
an SSOC reflecting such consideration.  See 38 C.F.R. 
§§ 19.31, 19.37(a) (2005).  

The Board notes that further evidentiary development in this 
case is also warranted.  

The veteran last underwent a VA examination in April 2002, 
some 31/2 years ago, to evaluate the severity of his service-
connected hepatitis.  In light of Dr. Mullally's statement in 
March 2004, which appears to reflect an increase in the 
veteran's current symptoms, the Board believes a more 
contemporaneous VA examination to assess the veteran's 
current symptomatology associated with his service-connected 
hepatitis would be helpful in deciding the claim on appeal.  
38 U.S.C.A. § 5103A.  See also Olsen v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (Where the veteran claims that a disability 
is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, the VA must provide a new examination.)

As noted above, Dr. Mullally's statement indicates that the 
veteran suffers from both hepatitis B and hepatitis C.  It is 
not apparent from the medical evidence or early rating 
decisions that the veteran has been service connected for 
hepatitis B and hepatitis C.  In January 1958, the veteran 
was granted service connection and assigned a 10 percent 
rating for "catarrhal hepatitis."  The RO has since 
referred to the veteran's service-connected hepatitis as 
"viral hepatitis."  Whether catarrhal hepatitis is 
associated with hepatitis B or hepatitis C, or hepatitis A 
for that matter, is a medical question.  Thus, on 
examination, the examiner should identify the specific type 
of hepatitis from which the veteran currently suffers, and 
also identify whether any such diagnosed hepatitis and its 
symptoms thereof, are associated with the service-connected 
catarrhal hepatitis as identified when service connection was 
granted.  At the same time, if it is not possible to separate 
the effects of any nonservice-connected type of hepatitis 
from those of the service-connected hepatitis, reasonable 
doubt should be resolved in the claimant's favor with regard 
to the question of whether certain symptoms can be attributed 
to the service-connected hepatitis.  See e.g., Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  

Under these circumstances, the RO should arrange for the 
veteran to undergo a medical examination at an appropriate VA 
medical facility.  The Board emphasizes to the veteran that 
failure to report to the scheduled examination, without good 
cause, will result in a denial of the claim.  See 38 C.F.R. 
§ 3.655(b) (2005).  

In addition, the Board notes that the veteran has identified 
having been treated in May 2003 for hepatitis at River 
District Hospital in St. Clair, Michigan and at Port Huron 
Hospital in Port Huron, Michigan.  The claims file also 
includes statements from Victor Corondan, M.D., and the above 
noted Dr. Mullally, regarding their treatment of the veteran 
for hepatitis.  In an October 2004 notice letter, the veteran 
was provided VA Form 21-4142s (Authorization and Consent to 
Release Information to VA) for the purposes of identifying 
and allowing the RO to obtain medical evidence from any 
private doctor or hospital that had treated him for his 
hepatitis.  The veteran failed to respond to the RO's letter 
or complete and return any of the issued VA Form 21-4142s.  

In light of this remand for the requested development above, 
the veteran should once again be afforded the opportunity to 
provide the RO the necessary information to obtain any 
relevant treatment records in support of his claim.  The 
Board emphasizes that the duty to assist is not a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining pertinent 
evidence.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record-in particular, 
treatment records from River District 
Hospital, Port Huron Hospital, Dr. 
Corondan, and Dr. Mullally.  The RO 
should also invite the veteran to submit 
any pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  After securing any additional 
records, the RO should arrange for the 
veteran to undergo a VA examination for 
the purpose of evaluating his service-
connected hepatitis.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran.  All necessary tests and studies 
(to include any necessary liver 
enzyme/function tests and/or serologic 
tests) should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner should report whether the 
veteran's hepatitis symptomatology is 
manifested by fatigue, malaise, anorexia, 
weight loss, hepatomegaly, nausea, 
vomiting, arthralgia, or right upper 
quadrant pain.  The examiner should also 
report whether the veteran has had 
incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain) and if so, the total 
duration of such incapacitating episodes 
in the last 12 months.  

In providing the above noted findings, 
the examiner should also identify the 
specific type(s) of hepatitis the veteran 
currently suffers from, and whether it is 
at least as likely as not (i.e., there is 
at least a 50 percent probability) that 
any such diagnosed hepatitis, or symptoms 
thereof, is associated with the veteran's 
originally diagnosed "catarrhal 
hepatitis," for which service connection 
was granted in January 1958.  



Furthermore, the examiner should, to the 
extent possible, distinguish the symptoms 
attributable to the veteran's service-
connected hepatitis from those of any 
other diagnosed hepatitis not necessarily 
associated with the veteran's service-
connected hepatitis.  However, if it is 
not medically possible to do so, the 
examiner should clearly so state, 
indicating that the findings are with 
respect to the veteran's overall 
impairment due to hepatitis.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal 
(to include consideration of Dr. 
Mullally's March 2004 statement).  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a statement of the case 
(SSOC) and afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO. The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

